PER CURIAM.
The plaintiff charges John C. Wilson and the other defendants with infringing her copyrighted play by their production and television version of the musical comedy “Bloomer Girl.” A comparison of the script of plaintiff’s play “The Lowells * * * Talle Only to God” with “Bloomer Girl” discloses no similarity except the very general theme of the feminist movement, no copying and no identity of character's.
*37We affirm the judgment of the district court in finding no support for the charges of plagiarism, and dismissing the complaint for the reasons set forth in Judge Weinfeld’s thorough and reasoned opinion reported at D.C.S.D.N.Y.1960, 189 F.Supp. 565.